Citation Nr: 1142725	
Decision Date: 11/21/11    Archive Date: 12/06/11

DOCKET NO.  10-37 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an effective date for service connection for posttraumatic stress disorder (PTSD) with panic disorder and obsessive compulsive features prior to December 15, 1993.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J Fussell

INTRODUCTION

The Veteran had active service from June 1946 to April 1948; from November 1949 to October 16, 1953; and from December 21, 1953, to November 1960.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The Board notes that the Veteran is in receipt of a total disability rating based on individual unemployability due to service-connected disabilities, effective since December 15, 1993.  

In July 2011, the Veteran testified at a personal hearing over which the undersigned Acting Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.  During the hearing, the Veteran withdrew his claim as to the issue of whether new and material evidence had been submitted to reopen a claim of service connection for a low back disorder.  Under 38 C.F.R. § 20.204(b)(1) (appeal withdrawn at hearing), the issue has been properly withdrawn, and the issue is not now before the Board; cf. Evans v. Shinseki, No. 08-2133, slip op. at 9 (U.S. Vet. App. Jan. 28, 2011) (limiting testimony at a hearing to "only certain issues ... does not inform the appellant that other issues not discussed during the hearing no longer remain on appeal.  And, the appellant's consent to limit the scope of the hearing to certain other issues does not constitute a knowing and voluntary waiver of his right to pursue all issues on appeal.").  Here, unlike the circumstances in Evans, Id., the testimony was not merely limited to the remaining issue of an earlier effective date for service connection for PTSD but, rather, it was clearly stated that the Veteran's representative, on the Veteran's behalf, was "withdrawing the issue of ... new and material evidence for a lumbar spine disorder."  Accordingly, that matter is no longer before the Board.  

At the July 2011 hearing, the Veteran also submitted additional evidence for consideration and filed an accompanying waiver of initial consideration of that evidence by the RO.  

Historically, a December 1977 Board decision denied service connection for heart, back, and sinus disabilities.  A March 1980 Board decision denied reopening a claim for service connection for a back disorder.  A January 1989 Board decision denied service connection for a psychiatric disability.  An October 1994 rating decision denied service connection for PTSD.  A March 1999 rating decision denied reopening of the claim for service connection for a psychiatric disorder.  

Also, (as noted in the October 1, 2008, Board decision which previously denied an effective date prior to December 15, 1993, for service connection for PTSD) a March 2003 Board decision granted service connection for PTSD, and a March 2003 rating decision implemented the Board's granted and assigned a 70 percent rating for PTSD with panic disorder and obsessive compulsive features (hereinafter "PTSD"), effective from March 15, 1994.  The Veteran did not timely appeal the RO's March 2003 rating decision.  

Thereafter, in June 2005, the Veteran filed a freestanding claim for an effective date prior to March 15, 1994, for the grant of service connection for PTSD.  The RO denied the claim in September 2005, and the Veteran perfected an appeal as to that issue.  

Subsequently, in a September 2006 rating decision the RO, sua sponte, found clear and unmistakable error (CUE) in the March 2003 rating decision and assigned a new effective date for service connection for PTSD of December 15, 1993.  

Two Board decisions were issued on October 1, 2008.  One found no CUE in the January 1989 Board decision, noting that the RO's finding of CUE in the March 2003 rating decision renders that decision a nullity, citing 38 U.S.C.A. § 5109A and 38 C.F.R. § 3.105(a) and, so, dismissed without prejudice the motion to revise a January 1989 Board denial of service connection for a psychiatric disorder, and the other Board decision, on appeal of the September 2006 rating decision, denied an effective date for service connection for PTSD prior to December 15, 1993.  

In the October 1, 2008, Board decision denying an earlier effective date for service connection for PTSD, it was noted that at a June 2008 hearing, the Veteran's representative appeared to have alleged CUE in a March 15, 1977, RO rating decision which denied a claim for service connection for a fast heart beat (paroxysmal atrial tachycardia).  As this motion for revision based on CUE had not been adjudicated by the RO it was not before the Board at the time of the October 1, 2008, Board decision, and so that matter was referred to the RO for appropriate action.  

A February 2010 rating decision denied multiple motions for revision of prior rating decisions as to claims for service connection for several different disabilities.  However, a motion for revision of a March 1977 rating decision denying service connection for a fast heart beat (paroxysmal atrial tachycardia) was not adjudicated.  Thus, it appears that the RO has not yet adjudicated this matter.  Accordingly, the motion for revision of the March 1977 rating decision denying service connection for fast heart beat is again referred to the RO for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A January 1989 Board decision denied service connection for a psychiatric disability; the Veteran did not appeal that decision to the United States Court of Appeals for Veterans Claims (Court) and that Board decision became final.  

2.  The Veteran's application to reopen his claim for service connection for a psychiatric disability, to include PTSD, was received on December 15, 1993. 

3.  After the January 1989 Board decision denying service connection for a psychiatric disability and prior to receipt of the application to reopen that claim on December 15, 1993, there was no communication or correspondence from the Veteran which, even liberally, could be interpreted as a claim, or application to reopen a previously denied claim, for service connection for a psychiatric disorder.  


CONCLUSION OF LAW

An effective date prior to December 15, 1993, for service connection for PTSD with panic disorder and obsessive compulsive features is not warranted.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided the Veteran pre-adjudication, content-complying VCAA notice on the underlying claim for an earlier effective date for service connection in January 2010.  He was not provided notice as to the elements required to establish service connection or as to what was needed with respect to the assignment of a disability rating because those elements, the status of service connection and the disability rating assigned, were already established and were not at issue.  He was informed of what was required to establish an earlier effective date for service connection for the psychiatric disability, i.e., evidence that he had filed a claim prior to the current effective date of December 15, 1993.  He was informed that he could submit evidence directly in support of his claim or inform VA of the needed information to allow VA to assist in obtaining such evidence.  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.

From the Veteran's testimony it is clear that in the time following the January 1989 Board decision which denied service connection for a psychiatric disorder and prior to the date of receipt of the application to reopen that claim, on December 15, 1993, there are no documentary or written records which could corroborate his testimony at the July 2011 travel Board hearing.  The essence of that testimony was that in April 1989 he went to the VARO but was not allowed to file an application to reopen his claim for service connection for a psychiatric disorder.  From his testimony and his January 2010 claim for an earlier effective date it does not appear that there is any possible means of obtaining statements or information from others which would serve to corroborate his testimony.  Specifically, in his January 2010 claim he indicated that one of two people who were aware of his having gone to the VARO in 1989 was now deceased.  Also, he could not obtain any corroborating statement from his ex-wife, to whom he had been married at that time.  Also, treatment records of the private psychiatrist that had treated the Veteran in the early 1990s are on file, as well as a statement from that psychiatrist dated in July 1993, although received in May 1994.  As to this psychiatrist, the Veteran previously testified at a September 1999 RO hearing that this psychiatrist was retired and, more importantly, the Veteran has not testified or otherwise stated, or even suggested, that this psychiatrist was aware of the Veteran's having attempted to file an application to reopen his claim for service connection for a psychiatric disorder following the January 1989 Board decision which denied service connection for a psychiatric disability.  Accordingly, any further efforts to assist the Veteran would not be fruitful.  

As there is no indication of the existence of additional evidence to substantiate the claim, no further assistance to the Veteran is required to comply with the duty to assist. 

Background

On appeal of an April 1998 rating decision, to which a notice of disagreement was filed later that month, a January 1989 Board decision denied service connection for a psychiatric disorder.  That decision noted that the Veteran's service treatment records revealed a complained of pain about his heart in 1951, a complaint of chest pain in 1953, and in 1954 complaints of nervousness and anxiety of six months duration.  In 1960 he had a marked increase in somatic complaints, the impression was an anxiety reaction, and his was prescribed Thorazine; and it was believed that most or all of his symptoms were psychosomatic.  Records received in 1976 showed that in 1968 there was a diagnosis of mild anxiety.  A private physician reported in 1975 that in 1974 the Veteran was hospitalized for cardiac irregularity.  Based on the evidence, the Board found that there was insufficient medical evidence of continuity of pertinent symptomatology to establish that any current psychiatric disorder was related to the Veteran's complaints during service.  Rather, these complaints were reasonably accounted for on the basis of situational responses, i.e., transient symptoms not indicative of an underlying chronic psychiatric disability.  

On December 15, 1993, a note from the Veteran was received in which he requested copies of VA records and further states that "[w]hen records arrive, please retain, as I plan on refiling a Post S. Stress Syn. [sic], via my doctor, a psychiatry doctor."  

In a Statement in Support of Claim (VA Form 21-4138) received on March 15, 1994, the Veteran stated that he wished to reopen his claim for service connection, to include PTSD.  A PTSD stressor questionnaire was received several days later.

A statement dated July 26, 1993, from J. L. C., M.D., was received on May 4, 1994.  The physician noted that the Veteran had sustained dental trauma in October 1991 which had required the Veteran to have oral surgery and had led to increased stress on the Veteran with result increase in psychiatric symptoms.  The physician related events that had occurred through November 1992.  However, the statement makes no reference to the Veteran's having filed a VA claim prior to December 1993 and does not suggest that the Veteran had any such intent.  

In pertinent part, a March 10, 2003, Board decision granted service connection for PTSD.  The pertinent finding of fact was:

The record contains credible supporting evidence verifying claimed in-service stressors, consistent with the circumstances of the Veteran's service, which serve as the basis for a competent diagnosis of PTSD.

The Board in 2003 noted that the Veteran had filed a claim for service connection for PTSD in March 1994.  In support of his claim, he submitted a PTSD stressor statement.  He had undergone a VA social and industrial survey as well as a VA psychiatric examination in April 1994, and he testified at personal hearings at the RO in March 1997 and again in September 1999.  He underwent another VA psychiatric examination in May 2000, which yielded an opinion that the Veteran had PTSD of service origin.  A response, addressing potential inservice stressors, was received in September 2000 from the United States Armed Service Center for Research of Unit Records (USASCRUR).  The Board found that the Veteran's inservice combat stressors in Korea during the Korean Conflict were deemed verified.   

A March 1, 2008, Board decision found that there was no CUE in the January 1989 Board decision denying service connection for a psychiatric disorder.  Specifically, the Board made the following findings of fact: 

1.  On January 12, 1989, the Board issued a decision that denied service connection for psychiatric disability.  

2.  The moving party has failed to clearly and specifically set forth any alleged errors of fact or law in the January 12, 1989, Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  

Based on those findings of fact, the Board made the following conclusion of law: 

The motion of CUE in a January 12, 1989, Board decision, in which the Board denied service connection for psychiatric disability, is not valid.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400-20.1411 (2007).

The Board determined that the allegation that the evidence on file at the time of the January 1989 Board decision warranted granting service connection for a psychiatric disorder amounted to no more than a disagreement with how the evidence was weighed.  Also, the argument that prior to the January 1989 Board decision the Veteran should have been afforded a VA psychiatric examination to determine if any psychiatric disorder he had was related to military service was, in essence, an allegation of a failure to fulfill the duty to assist a VA claimant.  Neither of these constituted a valid basis for finding CUE in the January 1989 Board decision.  Thus, the motion for revision of the January 1989 Board decision was dismissed without prejudice.  

Another Board decision, also dated October 1, 2008, denied an effective date earlier than December 15, 1993, for service connection for PTSD with panic disorder and obsessive compulsive features.  That Board decision made the following findings of fact: 

1.  In a January 12, 1989 decision, the Board denied the Veteran's claim for service connection for psychiatric disability.  

2.  On December 15, 1993, the RO received a written statement from the Veteran in which he noted his intent to file a claim for service connection for PTSD; the RO construed the Veteran's statement as an informal claim for service connection for PTSD.  

3.  After the 1989 denial by the Board, there was no information or evidence that could be construed as a claim for service connection for PTSD pursuant to which an award of service connection could have been granted until December 15, 1993.  

The Board also made the following conclusion of law: 

An effective date earlier than December 15, 1993, for the grant of service connection for PTSD is not warranted.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2007).

In that October 1, 2008, Board decision it was noted that "[n]either the Veteran nor his representative has otherwise alleged that there are any outstanding medical records probative of the Veteran's claim that need to be obtained."  The Veteran contended that the effective date for service connection for PTSD should have been June 23, 1976, date of receipt of a prior claim for service connection for "fast heart beat" and he alleged that "his anxiety, stress and nervousness, for which he was treated prior to December 15, 1993, were actually symptoms of PTSD."  

The Board further stated that: 

The record documents that the Veteran clearly filed an informal claim for service connection for PTSD on December 15, 1993.  With respect to the Veteran's contentions, the Board simply does not find that the Veteran's June 23, 1976 claim for service connection for "fast heart beat" can be construed as a claim for service connection for PTSD.  Nothing in the Veteran's application for benefits or associated communications evidences an intent to file a claim for service connection for PTSD.  The Board likewise does not find anything in the Veteran's December 1987 application for benefits for service connection for anxiety neurosis or other related communications that demonstrates an intent to file a claim for service connection for PTSD.  

Further, the Board also stated that:

The Veteran's claim for service connection for a psychiatric disability (anxiety neurosis) was denied by the Board in a January 12, 1989 decision.  The Veteran's anxiety, stress, and nervousness that he associated with his service (and alleged were symptoms of PTSD) were considered at that time.  As no exception to finality applies, the January 12, 1989 Board decision is final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2007).  

....

It is well established that the effective date for a reopened claim, after a final disallowance, shall be the date of receipt of the new claim or date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(q)(1)(ii), (r) (2007).  The earliest communication from the Veteran that could be interpreted as an attempt on his part to reopen his claim for psychiatric disability is December 15, 1993.  

Concluding, it was stated that:  

The Board has considered the Veteran's testimony and written contentions with regard to his claim for an earlier effective date.  While the Board does not doubt the sincerity of the Veteran's belief that the effective date for his grant of service connection for PTSD should be June 23, 1976, the record on appeal does not reflect any information or evidence prior to December 15, 1993 that could be construed as a claim for PTSD for which an award of service connection could have been granted.  

The Veteran's current claim for an effective date prior to December 15, 1993, for service connection for PTSD was received in January 2010.  In an attached hand written statement he reported that he was attaching a copy of a document discovered in his files, which consisted of the title page of the January 1989 Board decision.  The attached copy of the title page of the January 1989 Board decision bears the Veteran's following handwritten notation: "called & visited ptld [Portland] office; 19 April 1989, @ [sic] refiling.  Informed, not to file anymore at this time."  In the attachment to the January 2010 claim the Veteran further stated that the date of his visit to the Portland, Oregon, VARO was April 19, 1989, for "refiling & reconsideration of claim denial of January 12, 1989.  I was denied refiling."  It was further stated that M. R., the Lane County VA representative was "no longer available or alive to this visit, from Eugene, Or."  It was further stated that minority Veterans were not encouraged or assisted at that time.  Of note is that in a May 2010 statement the Veteran reported that the symbol "@", written on the copy of the 1989 Board decision stood for "about."  

During the July 2011 hearing, the Veteran testified that he had first filed a claim in 1975 or 1976, at which time he had had panic attacks but had not known why he had such attacks.  These attacks had caused his heart to race, for which he was given pills.  He had panic attack in the 1950s even during his active service, but they had been called something else, and had even gone to a hospital on an emergency basis.  One physician had concluded that the Veteran did not have heart problems but, rather that he had anxiety, which had caused his tachycardia.  His claim had been denied by the RO in 1989.  He had then gone to Portland to re-file his claim but was told that because his claim had been denied only two months earlier he could not re-file.  This had occurred on July 19, 1989, in Portland, Oregon.  He then waited for close to four years and then re-filed his claim in 1993.  He believed the prejudice was the cause of his being told in 1989 that he could not re-file his claim.  He had gone to the Portland, Oregon, RO to re-file his claim on April 19, 1989.  At that time he had a service representative whom the Veteran had seen for only a few minutes because the service representative had been very busy.  He had spoken with a VA clerk.  At that time he had been married but that wife (he has been divorced several times) was no longer speaking to him so he could not obtain a supporting statement from his ex-wife that he had gone to Portland, Oregon, for the purpose of re-filing his claim.

The Veteran also reported that in 1989, he had been paying to receive private medical treatment.  Most of his treating physicians from that time were now deceased and their records were no longer available.  Only in 1976 and not prior to 1989 had a physician stated that he did not have a heart problem but, rather, had anxiety.  The service representative pointed out that the Veteran had had numerous marriages since his active service (apparently as proof of the existence of psychiatric disability).  The Veteran testified that he had paid for private treatment by a psychiatrist in 1991 and 1992.

The Veteran testified that after the Board's 1989 denial of his claim, and with respect to appealing that Board decision, he had gone to the Portland, Oregon, RO for that purpose on April 19, 1989, "to file another appeal, like I always did before."  The purpose of this was "[t]o go to the Court." After he had not been allowed to re-file his claim in 1989 at the Portland, Oregon, RO he had gone to see a county service officer in Eugene, Oregon, and he had told that county service officer that there was nothing that the county service officer could do.  The Veteran had not, however, filed a discrimination complaint against VA.  However, the Veteran's service representative stated that the Veteran had informed him that the Veteran felt that the Veteran had not been helped in 1989 due to discrimination.  

The Veteran's service representative again stated that the physicians that had treated the Veteran in the past were no longer alive and that "[p]retty much his testimony is what we can just go with" together with the fact that the Veteran had had many marriages due to mental problems and his having been discriminated against.  The Veteran now wished that he had gotten something in writing from the VA clerk back in 1989.  It was this discrimination that was the reason that the Veteran had not re-filed his claim until 1993.  The diagnosis of PTSD had been unheard of in the 1970s when the Veteran had pursued his claim.

Law and Regulations

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

A specific claim in the form prescribed by the Secretary of Veterans Affairs must be filed in order for benefits to be paid to any individual under the laws administered by VA. 38 C.F.R. § 3.151.  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief of entitlement, to a benefit.  38 C.F.R. § 3.1(p).  "Date of receipt" generally means the date on which a claim, information or evidence was received by VA.  38 C.F.R. § 3.1(r).

Any communication or action indicating an intent to apply for a benefit may be considered an informal claim.  38 C.F.R. § 3.155.  

Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.155.  

A report of VA treatment will be accepted as an informal claim to reopen if the report relates to a disability, which may establish entitlement.  38 C.F.R. § 3.157(a).

When, after considering all information and lay and medical evidence of record, there is an approximate balance of positive and negative evidence as to any material issue, VA shall give the claimant the benefit of the doubt.  38 U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply restated what existed in section 5701 regarding the benefit-of-the-doubt doctrine").  

Analysis

When determining the effective date of an award of compensation benefits, the Board is required to review all the communications in the file, after the last final disallowance of the claim that could be interpreted to be a formal or informal claim for benefits.  See Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  A claim for VA benefits, whether formal or inform, must be in writing and must identify the benefit sought.  38 U.S.C.A. § 5101; 38 C.F.R. §§ 3.1(p), 3.151, 3.155; Rodriguez v. West, 189 F.3d 1351 (Fed.Cir. 1999); Lalonde v. West, 12 Vet. App. 377 (1999).  Treatment records by themselves do not constitute informal claims for service connection.  38 C.F.R. § 3.157; Sears v. Principi, 16 Vet. App. 244 (2002).  While the VA should broadly interpret submissions from a Veteran, it is not required to conjure up claims not specifically raised.  Brannon v. West, 12 Vet. App. 32 (1998).  

In January 1989 the Board denied service connection for a psychiatric disorder.  That decision was not appealed and, thus, became final and binding on the Veteran based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103, 20.1104.  

The Veteran's claim for an earlier effective date rests upon his contention that in April 1989 VA personnel refused to allow him to file an application to reopen his claim for service connection for a psychiatric disorder.  This is a matter which was not addressed in the October 1, 2008, Board decision that denied an effective date for service connection for PTSD prior to December 15, 1993, because this factual allegation had not then been made.  

In other words, the Veteran contends that prior to the current effective date of December 15, 1993, he would have had a pending claim but for illegal and discriminatory actions by VA personnel.  38 C.F.R. § 3.160(c) defines a "pending claim" as "[a]n application, formal or informal, which has not been finally adjudicated."  

However, the Veteran has submitted no corroborating evidence that this event, i.e., his having been prevented from filing an application to reopen his claim for service connection for a psychiatric disorder, actually occurred.  

There is a statement from a private physician dated in July 1993 addressing the Veteran's medical history following an exacerbation of psychiatric symptoms after dental trauma in October 1991.  Some of the information in this statement is consistent with the Veteran's testimony that after the January 1989 Board decision denying service connection for a psychiatric disability he continued to receive psychiatric treatment at his own expense.  However, his seeking and receiving such treatment does not establish that he filed a claim in April 1989 nor does the statement, which was not received until May 1994 after the current effective date for service connection, indicate that the Veteran attempted to file a claim for service connection for psychiatric disability with VA or even intended to do so. 

The Court has held that the law presumes the regularity of the administrative process " 'in the absence of clear evidence to the contrary'."  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (quoting Ashley v. Derwinski (Ashley I), 2 Vet. App. 62, 64-65 (1992)).  Principles of administrative regularity dictate a presumption that government officials have properly discharged their official duties.  In the absence of clear evidence to the contrary, it must be presumed that officials at the VARO properly discharged their duties.  Generally see Saylock v. Derwinski, 3 Vet. App. 394, 395 (1992).  

To the extent that the Veteran alleges that this putative act on the part of VA personnel was motivated by racial prejudice, he offers nothing to corroborate that the event occurred or any reason why racial prejudice would motivate VA personnel in the first instance. 

A review of the records of that treating private physician, as well as a thorough review of the voluminous VA and private clinical records contained in the multiple volumes of the Veteran's claim files reveals nothing which suggests that he intended, sought to, or attempt to file an application to reopen a claim for service connection for psychiatric disability in April 1989.  

As to the actions of VA personnel, absent affirmative evidence to the contrary, it must be presumed that VA personnel performed their duties as required by law.  This includes filing any claim, or in fact, any other paperwork or documents which a Veteran submits to VA, and carrying out their duties in a non-discriminatory manner.  The Veteran's mere broad-brush allegations of discrimination in the putative refusal of VA personnel to carry out their official duties is simply not sufficient to overcome the presumption administrative regularity which presumes that VA personnel performed their duties as required by law.  

Also, the handwritten notation on a copy of the title page of the January 1989 Board decision bears no date as to when the Veteran wrote the comment upon the copy of the title page of the January 1989 Board decision.  Thus, it is no more than duplicative of his testimony at the July 2011 travel Board hearing.  

The presumption of regularity may not be rebutted by the benefit of the doubt doctrine.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).  Having determined that the presumption of administrative regularity has not been rebutted, it remains in effect and precludes a determination that in April 1989 the Veteran was not allowed by VA personnel to file an application to reopen his claim for service connection for a psychiatric disorder.  

The Board also now finds, as the Board previously found in its October 1, 2008, decision that there is otherwise no information or evidence prior to December 15, 1993, that could be construed as a claim or application to reopen the previously denied claim for service connection for a psychiatric disability.  Accordingly, an effective date prior to December 15, 1993, for service connection for PTSD with panic disorder and obsessive compulsive features is not warranted.  


ORDER

An effective date prior to December 15, 1993, for service connection for PTSD with panic disorder and obsessive compulsive features is denied. 



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


